         Case 5:18-cr-00348-LHK Document 25 Filed 11/13/18 Page 1 of 2




 1   ALBIE B. JACHIMOWICZ          SBN 104549
     JACHIMOWICZ LAW GROUP
 2   1530 The Alameda, Suite 115
     San Jose, CA 95126
 3   Telephone: (408) 246-5500
     Email: albie@jachlawgroup.com
 4
     CARLEEN R. ARLIDGE                 SBN 079725
 5   Attorney at Law
     111 W. St. John St., Suite 555
 6   San Jose, California 95113
     Telephone: (408) 288-8533
 7   Facsimile: (408) 445-1861
 8   Attorneys For Defendant Brandon Glover
 9
10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,              )
                                            )               NO. CR-18-00348 LHK / SVK
14                            Plaintiff,    )
                                            )
15   vs.                                    )               [PROPOSED]
                                            )               ORDER MODIFYING TERMS AND
16   BRANDON CHARLES GLOVER,                )               CONDITIONS OF RELEASE
                                            )
17                            Defendant.    )
     _______________________________________)
18
19            Upon stipulation of the parties and good cause appearing therefor:
20            IT IS HEREBY ORDERED that the Conditions of Release and Appearance is modified
21   as follows:
22            (1) Defendant must appear at all proceedings unless allowed by the Court to appear
23   through a telephone appearance or otherwise excused by the Court.
24            (2) Defendant is permitted supervised computer and internet access under the following
25   conditions:
26                 (a) Defendant’s device(s) shall be held in the custody of his aunt, Theresa
27                 Robertson, and
28                 (b) Defendant may use such device(s) only in the presence and under the


                                                      1
         Case 5:18-cr-00348-LHK Document 25 Filed 11/13/18 Page 2 of 2




 1   supervision of Ms. Robertson.
 2            The existing condition that Defendant is prohibited from engaging in any computer
 3   hacking remains in force and effect. All other terms and conditions of release remain the same.
 4
 5              11/13/18
     Dated: _________________________                      ___________________________________
                                                           Susan van Keulen
 6                                                         United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
